DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The Examiner has reviewed the submission to the best of his abilities, however, given the incredible number of cited references (2000+ patent docs and 200+ foreign and non-patent docs), the Examiner asks that the applicant specifically indicate if they believe any of the references are of particular relevance to examination.
Specification
The disclosure is objected to because of the following informalities: in the first paragraph, the continuity data should be updated to indicate that US App. No. 14/657,879 is now US Patent No. 10,263,171.  
Appropriate correction is required.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120. Specifically, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/251,766, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The current claims describe the embodiment(s) shown in figures 87-99. However, the ‘766 application does not include those figures or the corresponding disclosure describing those figures in the specification. As such, the current claims only have priority back to US App. No. 13/448,175 with an effective filing date of 4/16/2012.
Response to Arguments
Applicant's amendments and associated arguments filed 2/24/2021 have been fully considered but they are not persuasive. Regarding claim 32, the applicant initially states that the amendments were made in accordance with the allowable subject matter of claim 25. However, claim 25 requires tha the switch is in series with a second resistor and that the states of the switch are specifically an open and closed state. These features are not recited by amended claim 32. The applicant specifically argues that Assmus fails to disclose a switch electrically coupled to the resistor network and that first and second outputs are provided based on the phase of the control signal and the state of the switch. The rejections of these features are found in the new rejection below, necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 32 and 36-39 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Assmus et al. (US 2013/0110103, hereinafter Assmus).
Regarding claims 32, 38 and 39, Assmus discloses a control circuit 9 configured to receive a control signal 25 from a surgical generator (considered the collective combination of elements seen in figure 2 EXCEPT control circuit 9). The control signal is a constant current pulse that includes a positive (i.e., “first) phase and a negative (“second”) phase (see figure 2 and par. 0037). The control circuit includes a resistor network 34, 35 arranged in parallel to each other (figure 2 and par. 0036 and claims 4 and 11). The control circuit further includes a switch 28/29 that is configured to transition repeatedly between a plurality of states (par. 0036-0038; it is noted that the claim does not require the switch states to be different). The first phase of the control circuit controls element 30 to communicate surgical instrument information to the surgical generator (as defined above), the type of surgical instrument information causing the surgical instrument to be used one time (i.e., a number of uses) (see par. 0037-0038). In the second phase of the control circuit controls, and when the switch is in a first state, element 31 will provide a first output. The control signal will go back to the first phase, and then return to the second phase, at which point the switch will be in a second state and element 31 will provide a second output (see par. 0037-0038). It is noted that the claims do not require the outputs to be different.
Regarding claims 36 and 37, the signal output unit 30 acts as an electrically erasable programmable memory device since it must at least temporarily store the information in order to then communicate it, at which point the information is then erased. The claim is silent as to how long the information must be stored.
Allowable Subject Matter
Claims 25-31 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,186,877 and US 8,951,248.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792